DETAILED ACTION
This action is in reply to papers filed 2/24/2021. Claims 1-20 are pending with claims 7 and 11-12 examined herein. 

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2021 has been entered.


Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20190010197A1, Published 1/10/2019.

Withdrawn Rejections  
Applicant’s arguments, see Applicant’s Arguments/Remarks Pgs. 5-7, filed 2/24/2021, with respect to the 35 U.S.C §103 (a) rejection of claims 7-12 as being unpatentable over Copley et al. (Nature Cell Biology volume 15, pgs. 16–925(2013)) in view of Tsungyen et al. (WO2013123607A1, Published 8/29/2013) and Johnston et al. (US6583121B1, Published 6/24/2003) have been fully considered. The 103 (a) rejection of claims 7 and 11-12 has been withdrawn. It is noted that the rejection has been withdrawn as independent claim 7 has been amended. Arguments drawn to claims 8-10 are moot as the claims are canceled. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Terskikh et al. (PgPub 20080254004A1, Published 10/16/2008) in view of Balzer et al. (Development. 2010 Mar;137(6):891-900.).

Claim interpretation:  The recitation “…wherein the step of subculturing the stem cell limits the expression of Lin28 in the stem cell into which Lin28 has been introduced to within two weeks” is not given any patentable weight. A “whereby”, or in the case claim 7, a “wherein” clause that Minton v. Nat'l Ass'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'"  Accordingly, the recitation is interpreted in view of the courts’ decision. 

Regarding claim 7, Terskikh et al. teach neural precursor cells (i.e. an adult stem cell) (as in claim 11 and claim 12) were derived from human embryonic cells and passaged (i.e. subcultured) for 3 passages before use (Pg. 24, para. 244).  Continuing, Terskikh teaches such use includes providing a nucleic acid for the transfection of the neural precursor cells in vitro (Pg. 19, para. 192), wherein the nucleic acid is comprised in an adenoviral vector (Pg. 13, para. 121). Note that Terskikh provides an example in which transfected neural precursor cells were subcultured (Pg. 25, Col. 1, para. 248).
However, Terskikh et al. fails to teach the nucleic acid is LIN28 (as further in claim 7).
To examine the effect of constitutive LIN28 expression on the succession of cell fates, Balzer and colleagues expressed the LIN28 open reading frame fused to GFP from a CMV enhancer/chicken β-actin (CAG) promoter in P19 cells (as further in claim 7) (Pg. 893, Col. 2, para. 1). Balzer teaches P19 cells have characteristics of stem cells and differentiate along a neuronal-glial lineage when grown as aggregates with retinoic acid (RA) (Pg. 893, Col. 1, para. 2).  Balzer notes that the LIN28 transfected P19 cells behaved like wild-type P19 cells and did not show increased spontaneous differentiation in the absence of aggregation/RA treatment (Pg. 893, Col. 2, para. 1). This teaching by Balzer meets the limitations of ‘blocked loss of renewal ability’ and in vitro (paragraph bridging Pg. 891 and Pg. 892). Concluding, Balzer states that when they prevented the downregulation of LIN28 that normally occurs during differentiation, opposite effects on two cell fates are observed. Constitutive LIN28 completely blocks the accumulation of glial cells, which normally occurs late in the differentiation process, but increases the number of neurons by ~50%, which begin to accumulate soon after the start of RA treatment. Proneural transcription factors, such as Mash1 (Ascl1) and neurogenin, similarly promote neurogenesis while blocking gliogenesis. However, Balzer adds that LIN28 expression does not cause increased differentiation on its own, and instead alters the choice of cell fates once differentiation has commenced, favoring neuronal over glial differentiation (Pg. 898, Col. 1, para. 1).
When taken with the teachings of Terskikh et al., one of ordinary skill in the art would have found it prima facie obvious to transfect the neural precursor cells of Terskikh et al. with the LIN28 nucleic acid of Balzer et al. with a reasonable expectation of success. The skilled artisan would have been sufficiently motivated to make such a modification because Balzer teaches constitutive LIN28 expression completely blocks the accumulation of glial cells, but increases the number of neurons by ~50%, which begin to accumulate soon after differentiation is induced. Thus, for the purposes of increasing the yield of neurons, the transfection of neural precursor cells with an adenoviral vector comprising a LIN28 nucleic acid, would have been prima facie obvious. 

                                           Applicant’s Arguments/Response to Arguments 
In the interest of compact prosecution, Applicant’s remarks are addressed below. 
Applicant argues: The present invention is characterized in that the expression of Lin28 gene is limited to within two weeks. The specification describes the use of an expression vector in which the expression of the Lin28 gene introduced into the vector automatically vanishes after a specific period, e.g., about two weeks. See [0108]-[0109], [0115]-[0116]. As described in the detailed description of the present invention, if the expression of Lin28 is continuously induced, the differentiation into various tissue cells is prevented, thereby reducing the differentiation ability of stem cells. Additionally, there is a risk of generation of and oncogene. See [0079]. Accordingly, the present inventors regulated the expression of Lin28 so that oncogene generation does not occur while the differentiation ability of stem cells is
not reduced. That is, the constitution of the present invention comprises the expression vector of Lin28 introduced into stem cells and the period of maintaining the expression of Lin28.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. At the outset, Examiner would like to point out that Applicant’s remarks that “…the present inventors regulated the expression of Lin28...” is inconsistent to what is claimed as no such regulation is recited in the claims. To this point, at paragraph 59 of the PgPub, the specification states the following: “Specifically, in the following Examples, the present inventors observed that as the passage proceeds while a neural stem cell is isolated and cultured, differentiation potency to a dopaminergic neuron, an Lin28 gene, which regulates embryonic development, and Hmga2, which is a cell signaling substance, are remarkably decreased (FIG. 1). Thus, a neural stem cell expressing Lin28 was prepared by introducing a vector expressing as a result of subculturing the stem cell by inducing the expression of Lin28 only during the proliferation period by adding doxycycline which induces the expression of Lin28 thereto during the initial period of the culturing, it was confirmed that the loss of differentiation potency to a neuron cell is blocked by only introducing a vector expressing Lin28. ….” Examiner’s emphasis. 
Paragraph 59 of the PgPub indicates that the “vanishing” of the LIN28 gene, as argued by Applicant, is predicated on inducing the expression of Lin28 gene using doxycycline in the initial period of culturing (i.e. a regulation). This would indicate that upon passaging these doxycycline treated cells to a non-doxycycline medium, the lack of doxycycline in this second medium would necessarily result in no expression of Lin28. Plainly stated, absent evidence to the contrary, the requirement that the expression of Lin28 gene be limited to within two weeks requires “inducing the expression of Lin28 only during the proliferation period by adding doxycycline.” It is, contrary to what is recited in the claims, not simply expressing Lin28 from an adenovirus vector or an RNA replicon that results in Lin28 expression being limited to within two weeks. Since this requirement is not in the claims, the recitation is not given any patentable weight.  

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written 

			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632